The amended bill of complaint in this case was in a suit for an accounting between the parties, for the rescission of a purchase and sales contract involving certain lands, and to require the defendant, the appellee here, to refund to the complainant, the appellant here, the amount found to have been paid by the complainant to the defendant under the contract.
Special and general demurrers to the bill of complaint were sustained. The question presented here is like the controlling question presented in the case of Homeseekers Realty Company, a corporation, vs. Mrs. D.C. Menear, filed June 9, 1931, and under authority of the opinion and judgment in that case the order appealed from should be reversed. It is so ordered.
Reversed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.